Citation Nr: 1449612	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to reconsideration of a December 2005 rating decision denying service connection for a psychiatric disorder.

2.  Whether there was clear and unmistakable error (CUE) in a December 2005 rating decision denying entitlement to service connection for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 2010 rating decision, the RO found no clear and unmistakable error in a December 2005 rating decision that denied service connection for major depressive disorder.  

The Board has modified the issue on appeal.


FINDINGS OF FACT

1. In December 2005, the RO denied entitlement to service connection for major depressive disorder.  

2.  The December 2005 rating decision and the rating decision addressing CUE, note that the STRs are silent for a psychiatric disorder.

3.  Subsequent to the December 2005 rating decision additional service records were associated with the file.  These records clearly reference major depression.


CONCLUSION OF LAW

The December 2005 rating decision must be reconsidered.  38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a psychiatric disorder was denied in a December 2005 rating decision.  The rating decision specifically noted that the service records were silent for any treatments or diagnoses if depression.  Our review reflects that the service envelopes do not contain psychiatric treatment records.

In September 2011, documents from the Reynolds Army Community Hospital were associated with the file.  The records include psychology notes reflecting a diagnosis of Major Depression.  Thereafter, service connection for a psychiatric disorder was granted.

The provisions of 38 C.F.R. § 3.156 are applicable.  The initial rating decision established that relevant treatment records were not available for review and subsequently the records became available.  The initial rating decision must be reconsidered.

As noted in the DRO decision, the record was incomplete.  When the incomplete records consist of material service records, the cure is reconsideration.  38 C.F.R. § 3.156 (2014).

Since the rating decision must be reconsidered, the issue of CUE is moot. 


ORDER

The December 2005 rating decision denying service connection for a psychiatric disorder must be reconsidered.

The allegation of CUE in the December 2005 rating decision is moot.



REMAND

The AOJ must reconsider the December 2005 rating decision that denied service connection for a psychiatric disorder.

If upon completion of the above action the claim remains denied, the case should be returned for further appellate consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


